           Case 2:18-cv-01951-APG-PAL Document 14 Filed 04/04/19 Page 1 of 3




 1   NICHOLAS A. TRUTANICH, NSBN 13644
     United States Attorney
 2   District of Nevada
     TINA NAICKER, CSBN 252766
 3   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 4   San Francisco, California 94105
     Telephone: (415) 268-5611
 5   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 6
     Attorneys for Defendant
 7

 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                         DISTRICT OF NEVADA

12   LINDA PATTERSON,                               )
                                                    )   Case No. 2:18-cv-01951-APG-PAL
13                         Plaintiff,               )
                                                    )   JOINT STIPULATION AND [PROPOSED]
14          v.                                      )   ORDER FOR EXTENSION OF TIME FOR
                                                    )   DEFENDNAT TO RESPOND TO PLAINTIFF’S
15   NANCY A. BERRYHILL,                            )   MOTION FOR REMAND/REVERSAL
     Acting Commissioner of Social Security,        )
16                                                  )
                           Defendant.               )
17

18          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
19   the time for responding to Plaintiff’s Opening Brief be extended from April 8, 2019 to May 15, 2019.
20
     This is Defendant’s first request for extension. Good cause exists to grant Defendant’s request for
21
     extension. Counsel was out of the office on intermittent sick leave for two and half weeks with the
22
     flu/pneumonia last month and was also subsequently out due to her chronic migraines, which impair
23

24   her vision following her illness. Counsel also has over 80+ active social security matters, which

25   require two or more dispositive motions per week until mid-May. Due to heavy caseload and

26   unexpected leave, Counsel needs additional time to adequately review the transcript and properly


                                                        -1-
           Case 2:18-cv-01951-APG-PAL Document 14 Filed 04/04/19 Page 2 of 3




 1   respond to Plaintiff’s Motion for Reversal and/or Remand. The parties further stipulate that the
 2   Court’s Scheduling Order shall be modified accordingly. Defendant makes this request in good faith
 3
     with no intention to unduly delay the proceedings. Counsel apologizes for the belated request, but
 4
     made her request as soon as reasonably practicable, as she has been out on sick leave.
 5
     Respectfully submitted,
 6

 7   Dated: April 4, 2019                         /s/ Cyrus Safa ___________________
                                                  (*as authorized by email on April 4, 2019)
 8                                                CYRUS SAFA
                                                  Attorney for Plaintiff
 9

10

11   Dated: April 4, 2019                         NICHOLAS A. TRUTANICH
                                                  United States Attorney
12                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
13                                                Social Security Administration
14

15                                        By      /s/ Tina L. Naicker
                                                  TINA L. NAICKER
16                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
17
                                                    ORDER
18

19   APPROVED AND SO ORDERED:

20
            April 9, 2019
     DATED:_______________________                ____________________________________
21                                                _ THE HONORABLE PEGGY A. LEEN
                                                  UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26


                                                      -2-
           Case 2:18-cv-01951-APG-PAL Document 14 Filed 04/04/19 Page 3 of 3




 1                                            CERTIFICATE OF SERVICE

 2         I, TINA L. NAICKER, certify that the following individual was served with a copy of the

 3   JOINT STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME FOR

 4   DEFENDNAT TO RESPOND TO PLAINTIFF’S MOTION FOR REMAND/REVERSAL on

 5   the date and via the method of service identified below:

 6
            CM/ECF:
 7
            Cyrus Safa
 8          Law Offices of Lawrence D. Rohlfing
            12631 E. Imperial Highway, Suite C-115
 9          Santa Fe Springs, CA 90670
            562-868-5886
10          Fax: 562-868-5491
            Email: cyrus.safa@rohlfinglaw.com
11
            Gerald Welt
12          Gerald M. Welt, Chtd.
            732 S. Sixth Street, Ste. 200-D
13          Las Vegas, NV 89101
            702-382-2030
14          Fax: 702-684-5157
            Email: gmwesq@weltlaw.com
15
            Attorneys for Plaintiff
16

17          Respectfully submitted this 4th day of April 2019,
18

19                                                       /s/ Tina L. Naicker
                                                         TINA L. NAICKER
20                                                       Special Assistant United States Attorney
21

22

23

24

25

26


                                                       -3-
